DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2021 has been entered.
Claims 27, 28, 31 and 32 were previously pending. Applicant amended claims 27 and 31. Claims 27, 28, 31 and 32 are under consideration.
Applicant’s claim amendments overcame the rejection of claims 27 and 28 under 35 U.S.C. 101. All other previously presented rejections are maintained for reasons given in the “Response to Arguments” section below.
This office action contains new grounds for rejection necessitated by amendment.
Response to Arguments
Applicant's arguments filed February 3, 2021 have been fully considered but they are not persuasive.
A) Regarding the rejection of claims 31 and 32 under 35 U.S.C. 101, Applicant argues the following:
“Claims 31 and 32 have been clarified and fully integrated into a practical application that is eligible subject matter.

	Response
	However, Applicant defined “active surveillance” in paragraph [0137] as follows:
“[0137] "Watchful-waiting," also called "active surveillance," also has its conventional meaning in the art. This generally means observation and regular monitoring without invasive treatment.”
	Since “observation” is not considered to be a treatment, the rejection is maintained.
	B) Regarding the rejection of claims 27, 28, 31 and 32 under 35 U.S.C. 112, first paragraph, enablement, Applicant argues the following:
	“The full scope of the claimed invention is enabled without any additional experimentation
	Applicants respectfully submit that the methods of claims 27, 28, 31 and 32 can be utilized without undue experimentation, and in fact, without any additional experimentation at all. (See Declaration of Alexander Gutin Under 37 § CFR 1.132, submitted herewith) This is because the Applicants’ specification provides all the supporting information required to immediately execute the steps of the claims. Importantly, the working example of FIG. 8 shows data for a control group and the setting of the CCP score threshold value, which is determined as the lowest CCP score for a control patient in the low clinical risk group who had recurrence of prostate cancer (in FIG. 8, the X-marks represent recurrence). The steps of the claims can be executed and FIG. 8 used for the threshold. Nothing else is needed to operate the invention of claims 27 and 31. Further, it is well within the level of ordinary skill in the art to obtain and adjust CCP scores, as exemplified in FIG. 8, and utilize the housekeeping genes of claim 28 and 32 (See also. Applicants’ response filed 10/13/2020 at page 5).
	Applicants respectfully submit that the Office Action has greatly mischaracterized the descriptions in Applicants’ specification. For example, the Office Action states on page 20 that clinical trials would have to be performed to carry out the claimed method. To the contrary, as discussed above, Applicants’ specification already provides clinical trial data with which to carry out the claimed invention.
The claimed method is fully enabled because a person of ordinary skill in the art can readily and easily carry out the steps of the method without undue experimentation. The steps of
obtaining samples from prostate cancer patients,
determining clinical risk using a nomogram,
identifying a low clinical risk group based on the nomogram,
determining CCP scores, and
administering treatment to the patient
are well within the ability of a person of ordinary skill in the art to perform. Claims 27 and 31 provide a clear roadmap to provide treatment.
	For example, the Office Action states on page 20 that undue experimentation would be required for “selection of an appropriate set of genes....” To the contrary, Applicants’ specification clearly shows the accuracy of a set of named genes and all subsets thereof. One of the main purposes accomplished by the specification is to name the gene biomarkers to be used in the claimed method. No experimentation at all is required to select gene biomarkers because they have already been provided by Applicants’ invention.
	In sum, the quantity of experimentation required to operate the claimed invention is zero. (See Office Action at page 25) The full scope of the claimed invention is enabled without any additional experimentation.
	Thus, the rejection for enablement can we withdrawn.
The breadth of the claimed invention is reasonable
	Applicants respectfully submit that the claimed invention involves a reasonably-sized genus. A person of ordinary skill in the art would immediately understand the use of the gene biomarkers named in claims 27, 28, 31 and 32, and would immediately understand the scope of the claimed invention. The number of named gene biomarkers named in claims 27 and 31 is thirty-one, which is a reasonable quantity in the field and is based on extensive testing by Applicants. (See, e.g.. Applicants’ specification at pages 55-77, [0158-0159], [00176], [0178-00179], [00185], regarding use of a panel of genes)
	The term “at least four” genes is used throughout Applicants’ specification (See Applicants’ specification, e.g. at [0011], [0054], [00102], [00128], [00129] and the original claims)
	Further, the breadth of the claimed invention is reasonable because Applicants’ specification shows that the full scope of the claimed method can readily be performed.
	As discussed herein, Applicants’ specification provides numerous working examples with many variations of actual experimental results. For example, as discussed in Applicants’ submission of 10/13/2020, the claimed method is exemplified in FIG. 8 of the specification, which can be used by any person of ordinary skill in the art to readily carry out the steps of the claimed method.
	The Office Action quotes at great length from the specification, but then states “there is no support in the specification and prior art for the methods.” (See Office Action at 12) This is a mere conclusory statement in view of a specification of over 100 pages in length with extensive experimental results and guidance described, as well as more than 100 references submitted in the record.
	The Office Action alleges that the claimed invention involves an unreasonably large genus. (See Office Action at page 5) Applicants respectfully dispute the purported calculation in the Office Action regarding the numerical breadth of the claims, since it is not based on any evidence of record, and reserve the right to present other expert evidence related thereto. (See id.) Based on Applicants’ specification and the references of record, the number of genes used and tested in the claimed invention is reasonable.
Applicants’ specification and working examples provide guidance supporting the full scope of the claimed invention
	Applicants’ specification and claims provide substantial guidance how to carry out the steps of the claimed method. A person of ordinary skill in the art would immediately understand how to carry out the steps of the claimed invention.
	As described in Applicants’ specification at [0158-0159], [00176], [0178-00179], [00185], a CCP score can be determined as the average expression of the panel of genes normalized to housekeeping genes. The clinical risk of recurrence of prostate cancer after prostatectomy surgery for a control group of prostate cancer patients has been determined using a nomogram. (See, e.g., FIG. 8) A low clinical risk group was identified in the control group using a clustering tool for determining the cluster with the lowest clinical risk of recurrence of prostate cancer after surgery. (See id.) These steps set the basis for prognosing the patient as having an increased likelihood of prostate cancer recurrence when the CCP score exceeds a threshold value determined as the lowest CCP score for a patient in the low clinical risk group who had recurrence of prostate cancer; and administering appropriate treatment. Applicants’ note that all patients in the study have been diagnosed with prostate cancer, and those patients not having prostate cancer recurrence have a slow-growing cancer. Thus, claim 27 is supported and enabled by Applicants’ written description.
	Further, the working examples of the specification support the full scope of the claims. In addition to the details in written Examples 1-6 of the specification and FIG. 8’s explicit operational data discussed above, FIGS. 1 and 17 of the specification show how a broad range of all possible subsets of the group of named gene biomarkers in claims 27 and 31 are working examples with comparable levels of operational accuracy.
	For example, FIG. 1 of the specification shows results utilizing CoxPH multivariate analysis for various subsets of Applicants’ named gene markers. (See Applicants’ specification at [00162]) (See Declaration of Alexander Gutin Under 37 § CFR F132, submitted herewith) The multivariate analysis shows how a particular subset contributes to the predictive accuracy of cancer recurrence in a patient with respect to clinical data represented by a nomogram. Data in FIG. 1 show the results of a thousand experiments for subsets of Applicants’ named gene markers. This collection of multivariate analysis experiments in FIG. 1 show that any subset of four or more of Applicants’ named gene markers contributes to acceptable accuracy. In other words, FIG. 1 essentially reflects one thousand working examples that illustrate the predictive power of the claimed invention. Applicants’ respectfully submit that just because FIG. 1 is a summary chart, it should not be overlooked that it represents the accuracy of one thousand working examples. Importantly, FIG. 1 encompasses and enables essentially all the subsets of Applicants’ named gene markers and shows that all subsets are operable.
	With respect to working examples, the Office Action alleges that “Examples 1-5” of the specification are working examples, but also states that there is an “absence of a working example.” (See Office Action at pages 12 and 26, respectively) Applicants respectfully submit that the Office Action has mischaracterized the specification and ignored the tools available in the art and used by Applicants.
	More particularly, as discussed above, Applicants’ specification shows that one thousand working examples provide sufficient accuracy. This is done with the modem tool of multivariate analysis as shown in FIG. 1. (See Declaration of Alexander Gutin Under 37 § CFR 1.132, submitted herewith) Multivariate analysis allows the inventor to show that different subsets of gene biomarkers can be used to improve a predictive method for the disease, thereby allowing a comparison of the behavior of the different subsets in the same context. This is done by calculating CCP scores for subsets of biomarkers and calculating a predictive method by combining with clinical data reflected by a nomogram. In FIG. 1, the comparison shows that all subsets of 4-26 biomarkers provide an improved and operable level of accuracy. The methodology shown in FIG. 1 of Applicants’ specification is known and used in the art. For example, the reference Kim (Hepatology, 2012, Vol. 55, pp. 1443-1452) submitted in Applicants’ IDS 03/09/2020, shows multivariate techniques of a similar nature for a 65-gene set and analysis in Table 3, page 1448. In another example, Wanlong Ma (Genetic Testing and Molecular Biomarkers, 2014, Vol. 18, pp. 156-163), submitted in Applicants’ IDS 02/07/2020, shows multivariate comparisons of a similar nature in Table 2, page 158. Thus, Applicants respectfully submit that the Office Action has mischaracterized Applicants’ specification and ignored the advanced tools used by Applicants.
	In more detail, the accuracy of Applicants’ claimed method is acceptable when any of many different subsets of the gene biomarkers recited in claims 27 and 31 are used. (See Declaration of Alexander Gutin Under 37 § CFR 1.132, submitted herewith) Referring to FIG. 1 of Applicants’ specification, the vertical bar for “4” genes shows that all subsets of at least four of the named gene biomarkers provided p-values below 0.01 (below -2 on the y-axis). The same is true for all the vertical bars for subsets of 4-26 of the named gene biomarkers. This means that all subsets of at least four of the named gene biomarkers provided acceptable accuracy in the multivariate analysis. Thus, multivariate analysis shows that the full scope of Applicants’ claimed method is enabled because all subsets of the named gene biomarkers encompassed by claims 27 and 31 have been proven to provide comparable predictive accuracy.
	The Office Action raised a question about CCP scores used in the claimed methods. It appears that the Office Action proposes that CCP scores for all subsets of the gene biomarkers should be identical. (See Office Action at page 8, last paragraph)
	Applicants respectfully submit that the Office Action asks the wrong question.
The claimed method does not require that CCP scores for all subsets should be identical. The claimed method requires that that CCP scores for all subsets should provide comparable predictive accuracy in the same context. As discussed above, Applicants have proven that the subsets do indeed provide comparable accuracy when used in the same context for the same purpose in a predictive method for treating prostate cancer.
	Further, FIG. 8 (y-axis) of the specification, discussed above, presents actual CCP scores over a wide range. The working example of FIG. 8 gives complete guidance to persons of skill in the art with actual CCP scores to carry out the claimed invention. Thus, there is no doubt about what is involved to carry out the steps of the claimed invention and what it encompasses.
	To further illustrate this point, Applicants provided the Declaration Of Brent Mabey Under 37 § CFR 1.132, submitted 03/20/2020. This expert testimony supports the full scope of the claimed invention and shows that Applicants’ claimed method is expected to produce comparable results when any of many different subsets of the named gene biomarkers is used.
	The Declaration Of Brent Mabey Under 37 § CFR 1.132 shows that CCP scores are comparable when any one of many different subsets sets of markers are used. (See Declaration of Alexander Gutin Under 37 § CFR 1.132, submitted herewith) To reiterate, FIG. 1 of the Declaration Of Brent Mabey shows that the correlation between CCP scores and expression averages is extraordinarily strong. In fact, as shown in FIG. 1, in subsets of 10 or more cell cycle genes, the correlation is about 0.98 or greater in most cases. A correlation of 0.98 means that items similarly correlated are virtually the same. By comparing the CCP scores for many different subsets to expression averages (a “baseline” context), Applicants have shown that the CCP scores based on a wide range of subsets are virtually the same.
	With respect to the Declaration Of Brent Mabey, the Office Action raised a question about using 4-9 cell cycle genes since these do not appear in Mabey’s FIG. 1. (See Office Action at page 8, second paragraph) However, as is clear in FIG. 1 of the Declaration Of Brent Mabey, the illustrated curve is slowly changing, so it is expected that subsets using 4-9 cell cycle genes are also highly correlated. Further, FIG. 1 of the Declaration Of Brent Mabey supplements the information in FIG. 1 of the specification, discussed above, which shows that subsets of 4-26 cell cycle genes do indeed have the same behavior. A feature of Mabey’s FIG. 1 is that it shows calculation and regression of actual CCP scores. Thus, a person of skill in the art would readily perceive that the scope of claims 27 and 31 is reasonable and operable.
	Applicants respectfully submit that Applicants have used advanced tools to generate predictive methods. Such tools are known and widely used in the art. Applicants reiterate that these tools have shown CCP scores for all subsets to provide comparable predictive accuracy in the same context. The Office Action has presented some unsubstantiated figures which are not helpful to understanding Applicants claimed invention. (See id.) The data and statistical methods presented in FIG. 1 of the specification and FIG. 1 of the Declaration Of Brent Mabey cannot be dismissed or disparaged in this manner and should be given full weight.
	The Office Action raised a question which cell cycle genes named in claims 27 and 31 would be encompassed by a claim invoking the transition term “comprising,” and alleges that perhaps none of the named genes needs to be used. (See Office Action at page 8, 3rd paragraph) “Comprising is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.” (M.P.E.P. 2111.03) Clearly, the claimed invention utilizes some of the recited biomarkers, which are to be considered “essential.” But could other biomarkers, perhaps non-interfering ones, be added? There is no reason Applicants should be denied a “comprising” transition in the pending claims.
	The Office Action referred to “Polaris® Biopsy” as being the only “working embodiment.” (See Office Action at page 23) Applicants respectfully submit that the Office Action has erroneously traveled outside of Applicants’ specification and has referred to things not needed to fully interpret and understand the instant specification and claimed invention. Working examples of the claimed invention are discussed above.
	Additional statements made in the Office Action on pages 6 and 13-23 regarding scores and samples, clustering, control groups, and time to collect data are mooted in view of the allowance of similar claims in the parent case.
	In conclusion, the full scope of the inventions of claims 27, 28, 31 and 32 are patentable, comply with the enablement requirement, and can be utilized without undue experimentation.”
	Response
	Let us take another look at the claimed limitations and examine whether the steps as a whole have ‘reasonable breath” and are enabled.
	The claims are drawn to determining expression of a panel of genes “…comprising at least four genes of a group comprising ASF1B, ASPM, BIRC5, BUB1B, C18orf24, CDC2, CDC20, CDCA3, CDCA8, CDKN3, CENPF, CENPM, CEP55, DLGAP5, DTL, FOXM1, KIAA0101, KIF11, KIF20A, MCM10, NUSAP1, ORC6L, PBK, PLK1, PRC1, PTTG1, RAD51, RAD54L, RRM2, TK1 and TOP2A…”.
	Therefore, this step requires selection of at least four genes from a group comprising 31 genes, without requiring that the at least four genes be selected from the named 31 genes. As a consequence, the group of genes could number 45, 500 or a thousand, and the at least four genes could be selected from the unnamed genes in the group. Since Applicant did not describe any genes other than the 31 listed, this embodiment is not enabled, since Applicant did not show that any other genes can be used for the claimed purpose.
	Now let us take a look at a situation when the selection of the at least four genes is performed from the named 31 genes (which would require a limitation “selected from the group consisting of…”).
	With respect to the selection of any four or more genes, Applicant argues that:
	i) “…To the contrary, Applicants’ specification clearly shows the accuracy of a set of named genes and all subsets thereof. One of the main purposes accomplished by the specification is to name the gene biomarkers to be used in the claimed method. No experimentation at all is required to select gene biomarkers because they have already been provided by Applicants’ invention.” (page 8 of the Response, last paragraph)
	ii) “The number of named gene biomarkers named in claims 27 and 31 is thirty-one, which is a reasonable quantity in the field and is based on extensive testing by Applicants. (See, e.g.. Applicants’ specification at pages 55-77, [0158-0159], [00176], [0178-00179], [00185], regarding use of a panel of genes)” (page 9 of the Response, third paragraph).
	iii) “For example, FIG. 1 of the specification shows results utilizing CoxPH multivariate analysis for various subsets of Applicants’ named gene markers. (See Applicants’ specification at [00162]) (See Declaration of Alexander Gutin Under 37 § CFR F132, submitted herewith) The multivariate analysis shows how a particular subset contributes to the predictive accuracy of cancer recurrence in a patient with respect to clinical data represented by a nomogram. Data in FIG. 1 show the results of a thousand experiments for subsets of Applicants’ named gene markers. This collection of multivariate analysis experiments in FIG. 1 show that any subset of four or more of Applicants’ named gene markers contributes to acceptable accuracy. In other words, FIG. 1 essentially reflects one thousand working examples that illustrate the predictive power of the claimed invention. Applicants’ respectfully submit that just because FIG. 1 is a summary chart, it should not be overlooked that it represents the accuracy of one thousand working examples. Importantly, FIG. 1 encompasses and enables essentially all the subsets of Applicants’ named gene markers and shows that all subsets are operable.” (emphasis added by examiner) (page 11 of Applicant’s response, second paragraph)
	iv) “More particularly, as discussed above, Applicants’ specification shows that one thousand working examples provide sufficient accuracy. This is done with the modem tool of multivariate analysis as shown in FIG. 1. (See Declaration of Alexander Gutin Under 37 § CFR 1.132, submitted herewith) Multivariate analysis allows the inventor to show that different subsets of gene biomarkers can be used to improve a predictive method for the disease, thereby allowing a comparison of the behavior of the different subsets in the same context. This is done by calculating CCP scores for subsets of biomarkers and calculating a predictive method by combining with clinical data reflected by a nomogram. In FIG. 1, the comparison shows that all subsets of 4-26 biomarkers provide an improved and operable level of accuracy. The methodology shown in FIG. 1 of Applicants’ specification is known and used in the art. For example, the reference Kim (Hepatology, 2012, Vol. 55, pp. 1443-1452) submitted in Applicants’ IDS 03/09/2020, shows multivariate techniques of a similar nature for a 65-gene set and analysis in Table 3, page 1448. In another example, Wanlong Ma (Genetic Testing and Molecular Biomarkers, 2014, Vol. 18, pp. 156-163), submitted in Applicants’ IDS 02/07/2020, shows multivariate comparisons of a similar nature in Table 2, page 158. Thus, Applicants respectfully submit that the Office Action has mischaracterized Applicants’ specification and ignored the advanced tools used by Applicants.” (page 11 of the Response, last paragraph, continuing on page 12)
	v) “In more detail, the accuracy of Applicants’ claimed method is acceptable when any of many different subsets of the gene biomarkers recited in claims 27 and 31 are used. (See Declaration of Alexander Gutin Under 37 § CFR 1.132, submitted herewith) Referring to FIG. 1 of Applicants’ specification, the vertical bar for “4” genes shows that all subsets of at least four of the named gene biomarkers provided p-values below 0.01 (below -2 on the y-axis). The same is true for all the vertical bars for subsets of 4-26 of the named gene biomarkers. This means that all subsets of at least four of the named gene biomarkers provided acceptable accuracy in the multivariate analysis. Thus, multivariate analysis shows that the full scope of Applicants’ claimed method is enabled because all subsets of the named gene biomarkers encompassed by claims 27 and 31 have been proven to provide comparable predictive accuracy.” (emphasis added by examiner; page 12 of Response, second paragraph)
	In summary, Applicants assert that a 1000 sets of 4-25 genes selected from 26 genes is representative of all possible subsets of 26 genes. Let us calculate the total number of subsets of x genes selected from 26 genes, x being 4-25. This is equal to the number of combinations N of x genes selected from 26 genes, which can be calculated from the formula
	N = (26!/(x! (26-x)!).
	For x = 4, N = 14,950; for x = 5, N = 65,780; for x = 6, N = 230,230; for x = 7, N = 657,800; for x = 8, N = 1,562,275; for x = 9, N = 3.12455 x 106; for x = 10, N = 5.311735 x 106; etc.
	As can be seen from the above numbers, the total number of the subsets of 4-25 genes is in the tens of millions, therefore the “1000 experiments” presented in Fig. 1 for all gene subsets (which average 40 experiments per subset in the absence of the data), represent a miniscule fraction of all possible subsets of four, five, etc. of the claimed set of genes. In case of four genes, the 40 experiments constitute about 0.26% of all possible subsets, therefore Applicant’s statement that Figure 1 is representative of all possible subsets of genes is not credible in view of the numbers. The total number of 1000 experiments represents 0.01% of all possible gene subsets of 4-25 genes (assuming there are about 107 such subsets in total). Again, the experiments shown in Fig. 1 cannot possibly represent all possible gene subsets of the 26 genes. Further, claims 27 and 31 list a group of 31 genes, and it is not clear from the specification which of the 26 genes were examined for the purpose of the calculations. Finally, the data were adjusted by post-RP nomogram score in an undisclosed way, and such adjustment is not required by the claims.
	Let us now examine the step of determining the CCP score of the patient sample. Applicant argues the following:
	i) “Applicants respectfully submit that the methods of claims 27, 28, 31 and 32 can be utilized without undue experimentation, and in fact, without any additional experimentation at all. (See Declaration of Alexander Gutin Under 37 § CFR 1.132, submitted herewith) This is because the Applicants’ specification provides all the supporting information required to immediately execute the steps of the claims. Importantly, the working example of FIG. 8 shows data for a control group and the setting of the CCP score threshold value, which is determined as the lowest CCP score for a control patient in the low clinical risk group who had recurrence of prostate cancer (in FIG. 8, the X-marks represent recurrence). The steps of the claims can be executed and FIG. 8 used for the threshold. Nothing else is needed to operate the invention of claims 27 and 31. Further, it is well within the level of ordinary skill in the art to obtain and adjust CCP scores, as exemplified in FIG. 8, and utilize the housekeeping genes of claim 28 and 32 (See also. Applicants’ response filed 10/13/2020 at page 5).” (emphasis by Applicant; page 7 of the Response, last paragraph; continued on page 8)
ii) “As described in Applicants’ specification at [0158-0159], [00176], [0178-00179], [00185], a CCP score can be determined as the average expression of the panel of genes normalized to housekeeping genes. The clinical risk of recurrence of prostate cancer after prostatectomy surgery for a control group of prostate cancer patients has been determined using a nomogram. (See, e.g., FIG. 8) A low clinical risk group was identified in the control group using a clustering tool for determining the cluster with the lowest clinical risk of recurrence of prostate cancer after surgery. (See id.) These steps set the basis for prognosing the patient as having an increased likelihood of prostate cancer recurrence when the CCP score exceeds a threshold value determined as the lowest CCP score for a patient in the low clinical risk group who had recurrence of prostate cancer; and administering appropriate treatment.” (page 10 of the Response, third paragraph)
iii) “Further, FIG. 8 (y-axis) of the specification, discussed above, presents actual CCP scores over a wide range. The working example of FIG. 8 gives complete guidance to persons of skill in the art with actual CCP scores to carry out the claimed invention. Thus, there is no doubt about what is involved to carry out the steps of the claimed invention and what it encompasses.” (page 13 of the Response, second paragraph)
iv) “The Declaration Of Brent Mabey Under 37 § CFR 1.132 shows that CCP scores are comparable when any one of many different subsets sets of markers are used. (See Declaration of Alexander Gutin Under 37 § CFR 1.132, submitted herewith) To reiterate, FIG. 1 of the Declaration Of Brent Mabey shows that the correlation between CCP scores and expression averages is extraordinarily strong. In fact, as shown in FIG. 1, in subsets of 10 or more cell cycle genes, the correlation is about 0.98 or greater in most cases. A correlation of 0.98 means that items similarly correlated are virtually the same. By comparing the CCP scores for many different subsets to expression averages (a “baseline” context), Applicants have shown that the CCP scores based on a wide range of subsets are virtually the same.
	With respect to the Declaration Of Brent Mabey, the Office Action raised a question about using 4-9 cell cycle genes since these do not appear in Mabey’s FIG. 1. (See Office Action at page 8, second paragraph) However, as is clear in FIG. 1 of the Declaration Of Brent Mabey, the illustrated curve is slowly changing, so it is expected that subsets using 4-9 cell cycle genes are also highly correlated. Further, FIG. 1 of the Declaration Of Brent Mabey supplements the information in FIG. 1 of the specification, discussed above, which shows that subsets of 4-26 cell cycle genes do indeed have the same behavior. A feature of Mabey’s FIG. 1 is that it shows calculation and regression of actual CCP scores. Thus, a person of skill in the art would readily perceive that the scope of claims 27 and 31 is reasonable and operable.” (page 13 of the Response, fourth and fifth paragraphs; continued on page 14)
First, Applicant does not claim using CCP scores from Fig. 8 for determination of a threshold value. Further, as shown above, there are tens of millions of possible subsets of genes to be selected from the set of 31 genes, and Applicant did not show that all possible values of the average expression of these gene combinations would fall within the range of values presented in Fig. 8. 
Examination of Fig.1 of the Declaration shows that 17 different types of gene numbers in a set were sampled, but not any combinations of 4-9 genes. However, the sampling study was not adequate to show that all possible selections of n genes from 31 genes produced the same CCP score. Let us look at a selection of 15 genes. The number of possible 15 gene sets is 300,540,195. Therefore the sampling routine of 1000 examined only 3.3 x 10-6 (or 0.00033 %) portion of the possible number of 15 gene sets. Further, it is not clear what it means that the average expression of a set of genes “correlates with CCP”. What is the “CCP” referred to in the declaration? Since the CCP score is calculated (presumably) from gene expression averages, the statement “…the correlation between CCP scores and expression averages is extraordinarily strong” is pretty obvious.
Finally, since Applicant did not show that all possible combinations of 4-30 genes selected from 31 genes produce expression values within the range shown in Fig. 8, one of ordinary skill in the art would need to perform a clinical study to determine the range of CCP scores in a control group to be able to determine what a CCP score threshold is, therefore requiring undue experimentation.
In conclusion, the claims are not enables in their present form. The rejection is maintained.
C) Applicant did not submit a terminal disclaimer, therefore the previously presented obviousness-type double patenting rejection over claims of U.S. Patent No. 10,954,568 (application No. 14/632,888) is maintained.
Maintained Rejections
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 27, 28, 31 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The nature of the invention and breadth of claims

Claim 27 is drawn to a method for treating prostate cancer in a patient after prostatectomy and in need thereof, the method comprising:
determining in a prostate tumor sample from the patient expression of a panel of genes comprising at least four genes of a group comprising ASF1B, ASPM, BIRC5, BUB IB, C18orf24, CDC2, CDC20, CDCA3, CDCA8, CDKN3, CENPF, CENPM, CEP55, DLGAP5, DTL, FOXM1, KIAA0101, KIF11, KIF20A, MCM10, NUSAP1, ORC6L, PBK, PLK1, PRC1, PTTG1, RAD51, RAD54L, RRM2, TK1 and TOP2A, normalized to one or more housekeeping genes; 
determining the clinical risk of recurrence of prostate cancer after prostatectomy surgery for a control group of prostate cancer patients using a nomogram, wherein the nomogram uses at least two of organ-confined disease, Gleason score, and preoperative PSA; 
identifying a low clinical risk group in the control group using a clustering tool for determining the cluster with the lowest clinical risk of recurrence of prostate cancer after surgery based on the nomogram; 
determining a CCP score of the patient sample as being the average expression of the panel of genes normalized to the housekeeping genes and determining a CCP score for each control group patient by the same method, wherein the CCP score exceeds a threshold value determined as the lowest CCP score in the low clinical risk group who had recurrence of prostate cancer, wherein recurrence is determined by PSA; and
administering to the patient one or more of chemotherapy, radiation therapy, hormonal therapy, high intensity focused ultrasound, and surgical removal of cancer tissue.
Claim 28 is drawn to the method of claim 27, wherein the housekeeping genes are selected from RPL38, UBA52, PSMC1, RPL4, RPL37, RPS29, SLC25A3, CLTC, TXNL1, PSMA1, RPL8, MMADHC, RPL13A, LOC728658, PPP2CA and MRFAP1.
Claim 31 is drawn to a method for treating prostate cancer in a patient after prostatectomy and in need thereof, the method comprising:
determining in a prostate tumor sample from the patient expression of a panel of genes comprising at least four genes of a group comprising ASF1B, ASPM, BIRC5, BUB IB, C18orf24, CDC2, CDC20, CDCA3, CDCA8, CDKN3, CENPF, CENPM, CEP55, DLGAP5, DTL, FOXM1, KIAA0101, KIF11, KIF20A, MCM10, NUSAP1, ORC6L, PBK, PLK1, PRC1, PTTG1, RAD51, RAD54L, RRM2, TK1 and TOP2A, normalized to one or more housekeeping genes; 
determining the clinical risk of recurrence of prostate cancer after prostatectomy surgery for a control group of prostate cancer patients using a nomogram, wherein the nomogram uses at least two of organ-confined disease, Gleason score, and preoperative PSA; 
identifying a low clinical risk group in the control group using a clustering tool for determining the cluster with the lowest clinical risk of recurrence of prostate cancer after surgery based on the nomogram; 
determining a CCP score of the patient sample as being the average expression of the panel of genes normalized to the housekeeping genes and determining a CCP score for each control group patient by the same method, wherein the CCP score indicates slow-growing cancer activity;
administering to the patient active surveillance treatment for slow-growing prostate cancer.
.
Claim 32 is drawn to the method of claim 31, wherein the housekeeping genes are selected from RPL38, UBA52, PSMC1, RPL4, RPL37, RPS29, SLC25A3, CLTC, TXNL1, PSMA1, RPL8, MMADHC, RPL13A, LOC728658, PPP2CA and MRFAP1.
However, as will be further discussed, there is no support in the specification and prior art for the methods.  The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  
Working Examples
The specification has working examples 1-5 dealing with detection of gene expression panels as related to prostate cancer prognosis after radical prostatectomy (RP). Tumor sections from 442 prostate cancer patients treated with RP were split into two sets: 195 patients for training set and 247 patients for validation. Expression of 126 cell-cycle genes (CCGs) (Table 11) was tested in 96 tumor samples. From this set a subset of 31 genes (Table 16) was selected, “based on their technical performance, and by how well each gene correlated with the mean expression level of the entire CCG set, in the 96 anonymous samples”.	
This set was then used to generate expression data for the 195 patients. The expression values were expressed as a signature score which was the mean expression of the set of 31 genes normalized by 15 housekeeping genes from Table 12. The association between biochemical recurrence and CCG expression was evaluated using Cox PH models for time to recurrence; in a univariate analysis, high CCG expression value was predictive of disease recurrence. The training set was used to set a threshold score of -0.16, to indicate no occurrences 10 years after RP. With this threshold 40% of low-risk patients fall below the threshold.
The panel of 31 CCGs was used to predict biochemical recurrence in a univariate analysis. Application of the expression threshold to the training cohort indicated that low-risk patients with CCG scores below the threshold had a 10-year predicted recurrence rate of 5%.

Guidance in the Specification
The specification provides no evidence that any combination of four or more cell-cycle genes, combined with any number of other genes (even if the cell-cycle genes are selected from panels C-G) and evaluated for levels of expression by any method of gene expression can provide prognostic value for prostate cancer or be used to determine whether treatment should be used. The only examples related to prognosis deal with disease recurrence after 10 years. No other measures of prognosis were evaluated. Further, Applicant’s definition of “tumor sample” is as follows (paragraph [0044] as follows:
“[0044] As will be apparent to a skilled artisan apprised of the present invention and the disclosure herein, "tumor sample" means any biological sample containing one or more tumor cells, or one or more tumor derived RNA or protein, and obtained from a cancer patient. For example, a tissue sample obtained from a tumor tissue of a cancer patient is a useful tumor sample in the present invention. The tissue sample can be an FFPE sample, or fresh frozen sample, and preferably contain largely tumor cells. A single malignant cell from a cancer patient's tumor is also a useful tumor sample. Such a malignant cell can be obtained directly from the patient's tumor, or purified from the patient's bodily fluid such as blood and urine. In addition, a bodily fluid such as blood, urine, sputum and saliva containing one or tumor cells, or tumor-derived RNA or proteins, can also be useful as a tumor sample for purposes of practicing the present invention.”
Therefore, this description encompasses a multitude of different types of samples, including single tumor cells, of which Applicant only analyzed FFPE tumor samples.
Applicant did not provide any guidance for evaluation of increased level of cancer recurrence. As claimed in claims 27 and 31, “…prognosing the patient as having an increased likelihood of prostate cancer recurrence when the CCP score exceeds a threshold value”. Applicant did not define the term “CCP score”. The only “score” described by Applicant is a CCG score (which, presumably, is equivalent to the claimed CCP score, but it is not defined this way anywhere) (paragraph [00174]):
“[00174] The CCG score is calculated from RNA expression of 31 CCGs (Panel F) normalized by 15 housekeeper genes (HK). The relative numbers of CCGs (31) and HK genes (15) were optimized in order to minimize the variance of the CCG score. The CCG score is the unweighted mean of CT values for CCG expression, normalized by the unweighted mean of the HK genes so that higher values indicate higher expression. One unit is equivalent to a two-fold change in expression. Missing values were imputed using the mean expression for each gene determined in the training set using only good quality samples. The CCG scores were centered by the mean value, again determined in the training set.”
Panel F of genes is shown in Table 16 and reproduced below:

    PNG
    media_image1.png
    293
    438
    media_image1.png
    Greyscale

Table 12, which lists the housekeeping genes, is reproduced below.

    PNG
    media_image2.png
    281
    323
    media_image2.png
    Greyscale


Regarding treatment of prostate cancer patients, Applicant presented the following description in the disclosure:
“[00194] The signature is immediately useful for defining the risk of patients who present with low-risk clinical parameters. Here, we essentially defined low-risk as Gleason <7, PSA <10 and organ-confined disease. The CCG signature score effectively subdivides the low-risk group into patients with very low recurrence rates (5%), and a higher risk of recurrence (22%) (FIG. 9 & Table 18). This is the most dramatic effect of the molecular signature--accurately redefining the risk of patients previously defined as low-risk based on clinical parameters. It is noteworthy that within this patient subpopulation (i.e., patients defined as low-risk based on clinical parameters) clinical parameters are not particularly prognostic (see Table 17). Therefore as a diagnostic test, the signature could be useful for a large number of patients. In this study, nearly 60% of the cohort was characterized as low-risk and 40% of those are expected to have low CCG scores. Therefore, the CCG signature can predict indolent disease in a quarter of the patients who have previously been identified as high-risk (and therefore identified as candidates for radical prostatectomy). Finally, the validation data in particular suggests that the CCG signature may be useful for defining risk in all patients. Specifically, it helped to divide patients defined as high-risk according to clinical parameters into those with 30% and 70% recurrence rates (Table 18). [00195] The combination of clinical parameters and CCG signature enables physicians to more accurately predict risk of surgical failure, and therefore, identify the appropriate course of therapeutic intervention. As we have shown, the signature dramatically improves the recurrence prediction for patients who present with general clinical parameters of non-aggressive disease (Table 19). Within this clinical subgroup, patients with low CCG scores would benefit from the absolute reassurance that no further treatment is indicated. Conversely, the high CCG group may warrant immediate intervention. Patients with unfavorable post-surgical clinical parameters benefit from adjuvant radiation therapy. Therefore the CCG signature should predict the efficacy of adjuvant radiation for patients with low-risk clinical characteristics and high CCG scores. In the validation cohort, patients with high CCG scores and disease beyond the prostate have a recurrence rate of 70%, which should clearly identify patients who are good candidates for adjuvant radiation. Thus the combination of clinical parameters and CCG signature clearly leads to more accurately defined patient risk, which should enable a more intelligent assessment of the need for further treatment.” (emphasis added by examiner)
Therefore, as can be seen from the Applicant’s own description, prognosis of the probability of prostate cancer recurrence after surgery and treatment decision  are based on analysis of a specific gene expression score of specific 31 genes normalized by specific 15 genes in addition to specific clinical risk parameters (Gleason score, PSA and organ-confined disease). 
The analysis of claim steps below shows which steps require undue experimentation.
1) Selecting a patient with prostate cancer who underwent prostatectomy and obtaining a tumor sample from the patient: routinely performed; the population claimed encompasses prostate cancer patients with different levels of clinical parameters such as PSA and Gleason score, and patients treated, either before or after prostatectomy, with any possible treatments.
The claims encompass fresh tissue samples, frozen samples and fixed samples. The claims do not require the tumor sample to be obtained during prostatectomy.
2) Measuring mRNA expression levels of at least four genes selected from the group of at least 31 genes, and normalized to some genes selected from the group of at least 15 genes (as detailed in claim 28). 
This step encompasses determining mRNA expression levels by any method known in the art, including microarrays, cDNA arrays, quantitative RT-PCR and RNA sequencing. The genus of possible combinations of at least four genes selected from at least 31 genes is extremely large. For example, the number of possible four-gene selections from 31 genes is 31,465, while the number of 15-gene panels selected from 31 genes is 300,540,195, for example. Therefore the total number of possible selections of at least four genes from 31 genes is 2,147,478,655. Since the number of genes from which the selection is to be made is not restricted to the 31 genes, the number of possible selection is even larger. The step does not specify how many housekeeping genes are to be used for normalization of the expression results.
3) Determining a CCP score as an average expression of the panel of genes. 
The score values and units will depend on the method used for determining mRNA expression levels. For example, the data from microarrays or cDNA arrays will have units of intensity, for example, while the results of RNA sequencing are reported in a number of reads/molecules, with every method presenting issues of accuracy and specificity.
4) Determining a clinical risk of recurrence of prostate cancer after prostatectomy for a control group of prostate cancer patients using a nomogram.
	There is no description in the specification of what type of patients would constitute a control group, and how many such patients need to be included. 
Paragraph [0089] offers the following description of a nomogram:
“[0089] One way in which single, but more often multiple, clinical parameters are utilized by physicians is with the help of nomograms. In the clinical setting, nomograms are representations (often visual) of a correlation between one or more parameters and one or more patient or disease characters. An example of a prevalent clinical nomogram used in determining a prostate cancer patient's likelihood of recurrence is described in Kattan et al., J. CLIN. ONCOL. (1999) 17:1499-1507, and updated in Stephenson et al., J. CLIN. ONCOL. (2005) 23:7005-7012 ("Kattan-Stephenson nomogram"). This nomogram evaluates a patient by assigning a point value to each of several clinical parameters (year of RP, surgical margins, extracapsular extension, seminal vesicle invasion, lymph node involvement, primary Gleason score, secondary Gleason score, and preoperative PSA level), totalling the points for a patient into a nomogram score, and then predicting the patient's likelihood of being recurrence-free at varying time intervals (up to 10 years) based on this nomogram score. An example of a prevalent clinical nomogram used in determining a breast cancer patient's prognosis for survival is the Nottingham Prognostic Index (NPI). See, e.g., Galea et al., BREAST CANCER RES. & TREAT. (1992) 22:207-19.”(emphasis added)
	The claim does not define which clinical parameters are to be included in the nomogram to be constructed for the unspecified “control group”. Finally, to construct a nomogram for risk of recurrence, patients in the control group would need to be monitored for an unspecified number of years, since the claim does not define a time interval for recurrence.
5) Identifying a low clinical risk group in the control group using a clustering tool for determining the cluster with the lowest clinical risk of recurrence of prostate cancer after surgery.
	Applicant has provided only one type of clustering to be used, K-means clustering (Fig. 4).
6) Prognosing the patient as having an increased likelihood of prostate cancer recurrence when the CCP score exceeds a threshold value determined as the lowest CCP score for a patient in the low clinical risk group who had recurrence of prostate cancer.
	A group of “low clinical risk” patients would need to be monitored for several years to determine which of these patients would have recurrence of prostate cancer. Further, the criteria for “recurrence” are not defined by the claim or the specification. Finally, none of the previous method steps requires determining CCP scores for the patients in the control group, therefore it is not clear how such score is determined.
	Conclusion
	As can be seen from the analysis of the claim steps presented above, performing the method as claimed requires a very large amount of undue experimentation, including selection of an appropriate set of genes to perform gene expression analysis, performing clinical trials of different groups of “control patients” with years of follow up to determine nomograms predictive of prostate cancer recurrence, when the recurrence may be defined using several different criteria to determine which of them perform the best.
Therefore, the guidance provided by the specification amounts to an invitation for the skilled artisan to try and follow the disclosed instructions to make and use the claimed invention.
The unpredictability of the art and the state of the prior art

As indicated by references cited below, different methods of evaluating gene expression profiles lead to very different prognostic gene sets for prostate cancer.
Glinsky et al. (J. Clin. Invest., vol. 113, pp. 913-923, 2004; cited in the IDS) determined gene predictor sets for recurrence of prostate cancer based on primary tumor samples and cell lines (page 914, paragraphs 2-9; page 915-917; Fig. 1; Table 1 and 2). Of the genes listed in Table 1, only ITPR1, CHAF1A and COPEB are included in the instant Table 1. The recurrence predictor algorithm, based on the combined expression from all three signatures, provided additional predictive value over PSA or Gleason scores (page 922, fourth and fifth paragraphs).
In 2007 Bibikova et al. (Genomics, vol. 89, pp. 666-672, 2007; cited in the IDS) presented gene expression signatures in prostate cancer which correlated with Gleason score and relapse in prostate cancer, based on analysis of gene expression of 512 genes in prostate tumor tissues by microarray analysis (page 670, paragraphs 6 and 7; page 671). Correlating gene expression profiles with Gleason scores, Bibikova et al. arrived at a panel of 11 positively correlated genes and five negatively correlated (page 667, fifth and sixth paragraphs; page 668, first paragraph; Table 1). Of the 16 genes listed, six are listed in Table 1: CCNE2, CDC6, MYBL2, PTTG1, DTL and UBE2C. Bibikova et al. determined GEX (gene expression score) calculated based on the expression levels of individual genes in the panel correlated positively with the Gleason score and percentage of relapse cases (Fig. 2 and Fig. 3), with a threshold of GEX of 7.3.
Finally, in the very recent study of Wu et al. (PNAS USA, vol. 110, pp. 6121-6126, 2013; cited in the IDS), a 32-gene signature for prostate cancer progression is described (Abstract). The tissue samples were obtained from RP patients, with expression of 1536 genes profiled on a microarray (page 6125, paragraphs 4-6; Supplemental page 1). The genes are listed in Table S2 of the supplemental material, and include the following genes listed in the instant Table 1: CDC2, NCAPG2, OIPS and TPX2. Authors used a "gene risk index" based on this set for subsequent prognostic predictions. As stated by Wu et al. (page 6125, second paragraph):
“In recent years, gene expression-based prognostic signatures have become standard of care in breast cancer; however, to date, genomic markers have not been incorporated into standard clinical practice in prostate cancer. Several prognostic gene expression signatures have been described (24–26), whereas several groups have described unsuccessful efforts to identify prognostic gene expression-based signatures (27, 28). Recently, a prognostic marker based on the expression of 31 cell cycle proliferation genes was described and examined in two cohorts: patients who had undergone RP and patients diagnosed by use of transurethral resection of the prostate (TURP) in the United Kingdom and were managed conservatively (26). In the post-RP cohort, the signature significantly stratified patients based on risk and added value to standard clinicopathologic variables in a multivariate model. The clinical utility of the signature is unclear as the lowest-risk group presented had a 10-y risk of biochemical recurrence of 23.7%, a threshold likely too high to impact treatment decisions. Whether the signature can define a clinically relevant lower-risk group alone or in combination with other clinicopathologic variables has not been reported. The TURP cohort had more aggressive and advanced disease at diagnosis (i.e., patients were all symptomatic); thus, prostate cancer mortality could be modeled. However, the disease progression at diagnosis and the conservative treatment approach for this cohort are unusual in contemporary clinical practice. The authors note the need for validation of the signature using needle biopsy tissue in patients treated according to current practice standards.
Limitations of our study are as follows: First, it is not representative of all patients who receive therapy for prostate cancer, as it includes only patients treated with RP; second, the samples were obtained from a single institution. The strengths of the study include the low number of patients lost to follow-up, a long follow-up time (∼14 y), and uniformity of the surgery due to select surgeons performing the procedure in a high-volume center. The 32-gene risk index requires further validation in a multi-institutional cohort or clinical trial setting. In addition, the utility of the risk index in providing prognostic information at the biopsy stage will be assessed.”
Therefore, as can be seen from the above references, “gene predictor signatures” for prostate cancer depend on the methodology used to determine the gene expression levels, the number and type of patients studied and the type of gene expression indices which were used. The most striking example is the comparison of gene signatures obtained by Bibikova et al. and Wu et al.; both groups used the same microarray technology, with the group of Wu et al. analyzing 1536 genes, whereas Bibikova et al. analyzed 512. One would expect that at least some of the genes determined by both groups would overlap, since the gene sets were the same, but they don’t.

Finally, the only working embodiment in existence so far is the Prolaris® Biopsy test performed by Myriad Genetics, as described in Prolaris® Biopsy Technical Specifications (pp. 1-2, October 2018; downloaded from https://prolaris.com/prolaris-sample-requirements-technical-specifications/). With respect to the type of sample used, the document states (page 1, fourth paragraph):
“Acceptable sample types are limited to formalin-fixed paraffin-embedded (FFPE) tissue from blocks or slides of prostatic adenocarcinoma biopsies. Ideally, blocks should include at least 0.5 mm of linear tumor (with >75% tumor) on diagnostic H&E slides for sample processing and RNA extraction. In cases where blocks are not available, one 3-5 μm H&E slide followed by five consecutive 4-5 μm unstained slides may be acceptable. Blocks (or slides) are shipped overnight with an ice pack to Myriad Genetic Laboratories, Inc. for analysis. Upon receipt, sample barcodes, which are scanned and tracked, are applied to each block (or slide). The H&E slides from each case are evaluated by a pathologist who determines the location and amount of tumor per slide. Using the H&E stained slides as a guide, tumor tissue is removed from the unstained slides and total RNA is extracted from the tissue.”(emphasis added)
With respect to the score, the document states (page 1, fifth and sixth paragraph):
“The expression of 31 cell cycle genes, normalized by 15 housekeeper genes, is then measured in triplicate by quantitative RT-PCR to generate a Prolaris Score, which is used to estimate the 10-year risk of both metastatic disease and prostate cancer-specific mortality.”
“The Prolaris Score was trained on a pooled sample of 1,059 prostate cancer patients with complete clinical data.2 The Prolaris Score was then clinically validated on 1,106 FFPE prostate tumor biopsy samples from two British cohorts of conservatively managed (watchful waiting) patients.3-4 The distribution of Prolaris Scores in the U.S. population was estimated using 1,174 patients tested at Myriad and may be adjusted in the future to reflect additional observations (data on file).”
Therefore, as of 2018, the cell-cycle-based test used expression of 31 cell-cycle genes normalized to 15 housekeeping genes, their expression determined by quantitative RT-PCR obtained from FFPE tumor specimens. The test provided prediction of 10-year risk of “…metastatic disease after definitive therapy and disease specific mortality if conservatively managed”. As stated on page 1, last paragraph, continuing to page 2:
“Performance characteristics for the Prolaris assay have not been established for tissues other than human FFPE prostate tumor specimens. Thus, other tissue types will not be accepted for analysis. This test is not validated for the analysis of tumor samples from individuals with PSA levels >100 ng/ml. The FFPE tissue preservation process may cause RNA degradation resulting in insufficient RNA quality or quantity for analysis. Results of this analysis should be used in conjunction with information available from clinical evaluation and other diagnostic procedures.” (emphasis added)
Quantity of Experimentation

The quantity of experimentation in this area is extremely large since there is significant number of parameters which would have to be studied to apply the instantly claimed method to all the aspects of prostate cancer recurrence and treatment. 
Applicant indicated that exemplary cell-cycle genes are listed in Tables 1-4. Examination of these tables shows Table 1 listing 1299 genes, Table 2 (Panel A) lists 131 genes, Table 3 (Panel C) lists 31 genes and Table 4 (Panel E) lists 32 genes. Therefore the first question is: which genes and how many of them, should be considered for evaluation of expression levels in all possible tumor samples, since Applicant did not show that any four (or five, or ten, or fifteen) genes randomly selected from the 31 claimed genes would produce the same CCP score as the full set of 31 genes on which Applicant’s data were based. Further, since gene expression levels require normalization, all possible ways of normalizing gene expression levels in different types of tumor samples would need to be evaluated.
Assuming one of ordinary skill in the art chose a set of genes and evaluated their expression level in a tumor sample, the next steps require performing clinical trials involving groups of “control patients” without guidance of how such control group should be selected; what clinical variables should be evaluated over time to construct a nomogram, and how to determine what clustering algorithm should be used. Finally, after determining which of the control patients were “low risk”, they would need to be observed for years to determine how many experienced cancer recurrence by any criterion. This would require years of inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.
Level of Skill in the Art
The level of skill in the art is deemed to be high.
Conclusion
In the instant case, as discussed above, in a highly unpredictable art where the prognosis of prostate cancer patient depends on the measure to be used for such prognosis and on a variety of different factors, such as the cancer stage, PSA level, the type of tumor sample examined, the number of genes examined, etc., the factor of unpredictability weighs heavily in favor of undue experimentation.  Further, the prior art and the specification provides insufficient guidance to overcome the art recognized problems in the use of the gene predictor profiles in prostate cancer (i.e., encompassing any method of gene expression profiling in any tumor sample under any conditions). Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity  of research required to define these unpredictable variables, the lack of guidance provided in the specification and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
In conclusion, the instant claims are not enabled.

Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10.	Claims 31 and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite a method of treating prostate cancer by measuring mRNA expression level of a panel of at least four genes selected from at least 31 genes in a tumor prostatectomy sample of a patient, determining a CCP score which reflects average expression of the panel of genes, determining a clinical risk of recurrence of cancer in a control group of prostate cancer patients, identifying a low risk clinical group, and determining a CCP threshold by obtaining a CCP value for a patient in the low risk group who experiences recurrence of the cancer, and using the threshold value to administer an active surveillance to the patient. Therefore the claims are directed to a judicial exception of a naturally occurring correlation between the level of gene expression and recurrence of prostate cancer.
The claims require collection of a tumor prostatectomy sample and determination of gene expression of a set of genes.
Analysis of the claims according to the “Subject Matter Eligibility Test for Products and Processes” flowchart is as follows:
I. Step 1: YES.
II. Step 2A: YES, since the claims are directed to a natural phenomenon.
III. Step 2B: NO, since the claims do not recite additional elements that amount to significantly more than the judicial exception (see below).
This judicial exception is not integrated into a practical application because the recited step of determining gene expression in a prostate tumor sample is well understood, conventional and routine in the art, as evidenced by the PubMed search for “mRNA expression AND prostate cancer AND RT-PCR”, which returned 1594 results, from about 1992-2011 (provided in a previous office action).
Finally, the treatment step does not provide integration into the practical application since it is not a treatment step. According to Applicant’s definition in paragraph [0137]:
“[0137] "Watchful-waiting," also called "active surveillance," also has its conventional meaning in the art. This generally means observation and regular monitoring without invasive treatment.”
Since “observation” does not involve any active intervention, it is not considered to be a treatment.
In conclusion, the claims are not patent-eligible under 35 U.S.C. 101.
Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
12.	Claims 27 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,954,568. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by claims of the ‘568 patent.
Claim 27 of the instant application is drawn to a method for treating prostate cancer in a patient after prostatectomy and in need thereof, the method comprising:
Claim 27 is drawn to a method for treating prostate cancer in a patient after prostatectomy and in need thereof, the method comprising:
determining in a prostate tumor sample from the patient expression of a panel of genes comprising at least four genes of a group comprising ASF1B, ASPM, BIRC5, BUB IB, C18orf24, CDC2, CDC20, CDCA3, CDCA8, CDKN3, CENPF, CENPM, CEP55, DLGAP5, DTL, FOXM1, KIAA0101, KIF11, KIF20A, MCM10, NUSAP1, ORC6L, PBK, PLK1, PRC1, PTTG1, RAD51, RAD54L, RRM2, TK1 and TOP2A, normalized to one or more housekeeping genes; 
determining the clinical risk of recurrence of prostate cancer after prostatectomy surgery for a control group of prostate cancer patients using a nomogram, wherein the nomogram uses at least two of organ-confined disease, Gleason score, and preoperative PSA; 
identifying a low clinical risk group in the control group using a clustering tool for determining the cluster with the lowest clinical risk of recurrence of prostate cancer after surgery based on the nomogram; 
determining a CCP score of the patient sample as being the average expression of the panel of genes normalized to the housekeeping genes and determining a CCP score for each control group patient by the same method, wherein the CCP score exceeds a threshold value determined as the lowest CCP score in the low clinical risk group who had recurrence of prostate cancer, wherein recurrence is determined by PSA; and
administering to the patient one or more of chemotherapy, radiation therapy, hormonal therapy, high intensity focused ultrasound, and surgical removal of cancer tissue.
Claim 28 of the instant application is drawn to the method of claim 27, wherein the housekeeping genes are selected from RPL38, UBA52, PSMC1, RPL4, RPL37, RPS29, SLC25A3, CLTC, TXNL1, PSMA1, RPL8, MMADHC, RPL13A, LOC728658, PPP2CA and MRFAP1.
Claim 1 of the ‘568 patent is drawn to a method for treating prostate cancer in a patient in need thereof, the method comprising: 
selecting a prostate cancer patient who has been treated with radical prostatectomy, wherein the likelihood of cancer recurrence is determined by a CCP score, wherein the CCP score is obtained by 
measuring mRNA expression levels of a panel of genes in a tumor prostatectomy sample taken from the patient, wherein the panel of cell-cycle genes comprises at least four or more genes selected from MCM10, ASPM, DLGAP5, CENPF, CDC20, FOXM1, TOP2A, NUSAP1, CDKN3, KIF11, KIF20A, BUB1B, RAD54F, CEP55, CDCA8, TK1, DTE, PRO, PTTG1, CDC2, ORC6L, PLK1, C18orf2, BIRC5, RRM2, CENPM, RAD51, KIAA0101, CDCA3, PBK, and ASF1B normalized to one or more housekeeping genes; 
determining the clinical risk of recurrence of prostate cancer after prostatectomy surgery for a control group of prostate cancer patients using a nomogram, wherein the nomogram uses at least two of organ-confined disease, Gleason score, and preoperative PSA; 
identifying a low clinical risk group in the control group using a clustering tool for determining the cluster with the lowest clinical risk of recurrence of prostate cancer after surgery based on the nomogram; 
prognosing the patient as having an increased likelihood of prostate cancer recurrence when the CCP score exceeds a threshold value determined as the lowest CCP score for a patient in the low clinical risk group who had recurrence of prostate cancer; 
determining a CCP score of the patient sample as being the average expression of the panel of genes normalized to the housekeeping genes and determining a CCP score for each control group patient by the same method, wherein the CCP score exceeds a threshold value determined as the lowest CCP score in the low clinical risk group who had recurrence of prostate cancer, wherein recurrence is determined by PSA; and 
administering to the patient one or more treatments selected from radiotherapy, hormonal therapy, chemotherapy, and high intensity focused ultrasound.
Claim 4 of the ‘568 patent is drawn to the method of claim 1, wherein the housekeeping genes are selected from RPL38, UBA52, PSMC1, RPL4, RPL37, RPS29, SLC25A3, CLTC, TXNL1, PSMA1, RPL8, MMADHC, RPL13A, LOC728658, PPP2CA and MRFAP1.
Therefore claim 1 of the ‘568 patent anticipates instant claim 27, and claim 4 anticipates instant claim 28.
New Grounds for Rejection
Claim Rejections - 35 USC § 112
13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

14.	Claims 31 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are rejected over the recitation of “…wherein the CCP score indicates slow-growing cancer activity…” and “…administering to the patient active surveillance treatment for slow-growing prostate cancer”.
There is no support in the specification or in the originally filed claims for these limitations, therefore they introduce new matter into the disclosure.

15.	No references were found teaching or suggesting the instant claims, but they are rejected for reasons given above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        April 19, 2021